Citation Nr: 0639019	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  02-10 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for patellofemoral pain syndrome, right.

2.  Entitlement to an initial compensable rating for 
residuals of ruptured ligament, right fifth finger.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1998 to July 
2001.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, and was remanded in November 2004 and in 
February 2006.       

In July 2005, the veteran wrote that an employee of the 
Phoenix, Arizona, RO, would represent her at the August 2005 
Board hearing, and the veteran was so represented at that 
hearing.  The Board construes that statement to mean that 
such representation was limited to representation at the 
Board hearing.  


FINDINGS OF FACT

1.  Patellofemoral pain syndrome, right, is manifested by 
symptoms and manifestations no more significant than moderate 
impairment of the knee, to include recurrent subluxation or 
lateral instability.

2.  Residuals of ruptured ligament, right fifth finger, are 
not manifested by ankylosis; nor is the disability equivalent 
to an amputated digit.  

3.  Current examination of the right hand does not reflect 
functional impairment of the right fifth finger based on 
objective evidence of weakness, fatigability, incoordination, 
swelling, or tenderness; capillary circulation was normal; 
other than reported "tingly" sensation at the tip of the 
finger, sensory examination was normal.  MCP joint extension 
lacked 10 degrees in motion (active), but otherwise, normal 
motion of the right fifth finger is documented.  

CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no higher, are 
met for patellofemoral pain syndrome, right.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (2006).

2.  The criteria for a compensable rating for residuals of 
ruptured ligament, right fifth finger, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5299-5227 (2001, 2006).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluations

This appeal arises from a January 2002 rating decision, 
which, among other things, granted service connection for 
right patellofemoral pain syndrome and ruptured ligament, 
right fifth finger.  The veteran seeks higher (or 
compensable, as to the latter) initial evaluations for those 
disabilities.  Thus, this appeal is akin to that in Fenderson 
v. West, 12 Vet. App. 119, 126 (1999), and the Board 
considers "staged" ratings for various periods of time 
since the filing of the original (July 2001) service 
connection claim, forward, as the evidence warrants.  The 
effective date of the presently assigned ratings is July 11, 
2001, the day after the veteran's discharge from service, 
based on her filing of an original claim within a year after 
discharge.  38 U.S.C.A. § 5110(b)(1) (West 2002).  As no 
rating can precede July 11, 2001, the focus of the Board's 
discussion below is on evidence from that date, forward.  

The veteran's right patellofemoral pain syndrome is evaluated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2006).  The next higher rating of 20 percent is 
assigned with evidence of moderate impairment of the knee, 
characterized by recurrent subluxation or lateral 
instability.  The veteran has complained of right knee pain, 
"catching," and instability.  While some clinical findings 
do not favor a higher rating (see, e.g., September 2001 VA 
compensation and pension (C&P) examination report, which 
indicates there is no instability of the knee joint), other 
evidence tends to support a higher rating of 20 percent for 
moderate disability, but not higher (i.e., the maximum 30 
percent rating for severe disability manifested by recurrent 
subluxation or lateral instability).  Specifically, in July 
2002, a VA C&P examiner noted that the patella "subluxes 
laterally slightly" and is "a bit lax," and that there is 
lateral instability, as "manifested by giving way."  The 
examiner characterized the extent of such disability as 
"moderate" when pain symptomatology is taken into account.  
Also, even the C&P examiner who said that there is no 
instability did acknowledge that the "patella does seem to 
be slightly hypermobile," and also said: "There is a 
question of a current minimal effusion."  Based on such 
evidence, the Board resolves any reasonable doubt regarding a 
higher rating in the veteran's favor (38 C.F.R. § 4.3) and 
finds that a 20 percent rating is warranted under Diagnostic 
Code 5257.      

The Board has reviewed VA clinical records and various C&P 
examination findings, in particular those dated more 
recently, and it does not find clinical evidence that would 
support a rating higher than 20 percent (i.e., the highest 
rating of 30 percent for severe recurrent subluxation or 
lateral instability).  First, even the July 2002 C&P 
examination, which, among the various C&P examinations 
performed since discharge, yielded findings most favorable to 
the veteran in terms of evaluation under Diagnostic Code 
5257, did not result in a clinical determination of 
"severe" recurrent subluxation or lateral instability.  The 
examiner characterized the disability, with consideration of 
instability and slight subluxation, as "moderate."   

Also, because terms like "slight," "moderate," and 
"severe" are not precise as to what specific objective 
findings are ascribed to each, the Board has considered other 
criteria, particularly those on motion and functional 
limitations, including limitation due to factors like pain, 
pain on use, fatigability, incoordination, and weakness, to 
determine whether a more favorable rating is in order.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 (flexion) and 5261 
(extension); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

As of the September 2001 C&P examination, right knee range of 
motion was from zero to 110 degrees actively, with another 5-
10 degrees of movement passively, when pain sets in.  Flexion 
was to 140 degrees as of July 2002.  As of January 2005, 
extension was to zero degrees; flexion was to 90 degrees 
(active) and 120 degrees (passive), with complaint of pain on 
flexion.  As of April 2006, extension was to zero degrees; 
flexion was to 70 degrees (active) and 115 degrees (passive), 
with pain on flexion.  Normal extension/flexion ranges from 
zero to 140 degrees.  See Plate II illustration, 38 C.F.R. 
§ 4.71.  A 20 percent rating under Diagnostic Code 5260 would 
require evidence of flexion limited to 30 degrees; a 20 
percent rating under Diagnostic Code 5261 would require 
evidence of extension limited to 15 degrees.  The various 
range-of-motion findings would not, themselves, support even 
the next higher rating of 20 percent, as motion is possible 
well beyond the limitations required for such rating, 
notwithstanding the C&P examiner's statement in April 2006 
that the range-of-motion results indicate "moderately 
severe" functional impairment.  

Also, the 20 percent rating that the Board is granting herein 
under Diagnostic Code 5257 does take into account functional 
impairment due to instability and subluxation.  In addition, 
recent C&P examination findings are negative as to other 
factors that could indicate additional functional impairment 
commensurate to a higher rating.  In January 2005, the C&P 
examiner noted that the knee ligaments are stable; that gait 
is normal; that there is no effusion, crepitation, and no 
fatigability.  In April 2006, a C&P examiner noted similar 
findings.  These considerations and those discussed in the 
preceding paragraph, when viewed in the context of the whole 
record, indicate that, with employment of the benefit-of-
reasonable doubt rule, a 20 percent rating, but not higher, 
closely approximates the disability picture as to the right 
knee.    
                 
In addition, the Board is aware of VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98 (When a claimant has a disability rating 
under Diagnostic Code 5257 and there is X-ray evidence of 
arthritis, but a compensable rating for limitation of motion 
is not assigned under either Diagnostic Code 5260 or 5261, a 
separate rating under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 or 5010 could be assigned.).  However, in this case, a 
more favorable rating cannot be based on either because 
service connection is not in effect for arthritis of the 
right knee, and the clinical records do not document 
diagnosis of arthritic right knee specifically.   
 
The Board has considered other knee disability rating 
criteria, but finds that Diagnostic Codes 5256, 5258, 5259, 
5262, and 5263 cannot be the basis for a more favorable 
evaluation without clinical evidence specifically concerning 
ankylosed knee, dislocated semilunar cartilage, removal of 
semilunar cartilage, impairment of the tibia or fibula, or 
genu recurvatum.  

With respect to the right fifth finger ruptured ligament, 
that disability is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes "5299-5227."  This hyphenated, "built up" 
Code using 5299 signifies the RO's application of a closely 
analogous Code due to the lack of a Code specific to the 
diagnosis at issue in the VA rating criteria.  See 38 C.F.R. 
§ 4.27.  The application of Diagnostic Code 5227 is based on 
the RO's determination that it is closely analogous to the 
veteran's disability.  VA is permitted to rate by analogy 
under such circumstances.  38 C.F.R. § 4.20.  The Board has 
considered the various Codes evaluating digits of the hand, 
and, it, too, finds that Diagnostic Code 5227 is most closely 
analogous to the disability at issue.

The criteria for evaluating ankylosis or limitation of motion 
of single or multiple digit(s) of the hand were amended, 
effective August 26, 2002.  See 67 Fed. Reg. 48,784 (July 26, 
2002).  The Board has considered old and new criteria, as the 
criteria were amended during the time period pertinent to 
this case.  

Of the old criteria, the sole Code applicable to the instant 
case is Diagnostic Code 5227, which provided for only a 
noncompensable rating for ankylosis of any finger other than 
the thumb, index, or middle fingers, whether on the major or 
minor hand.  The Note to the Code provides that "extremely 
unfavorable" ankylosis will be rated as amputation under 
Diagnostic Codes 5152 through 5156.  

Current Diagnostic Code 5227 also does not permit a 
compensable rating; the only rating available is zero 
percent, for ankylosis of the ring or little finger, and 
whether ankylosis is favorable or unfavorable.  A Note to the 
Code provides that consideration of criteria governing 
amputation may be warranted, and as well, whether additional 
rating is warranted for resulting limitation of motion of 
other digits or interference with overall function of the 
hand.  Current Diagnostic Code 5230, which also evaluates 
ring or little finger disability, but based on limited 
motion, permits only a noncompensable rating even for "any" 
limitation of motion.    

Therefore, while neither the old or current criteria permit a 
compensable rating for ankylosis of the little finger itself, 
both are consistent to the extent that they consider 
functional limitation caused by the disability of the little 
finger in the sense that the disability might be equivalent 
to amputation of the digit.  And, current criteria explicitly 
provide that functional limitation in terms of whether, and 
to what extent, the use of the hand overall is affected, is 
to be considered.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's right fifth finger is not ankylosed.  Nor has 
she had the right fifth finger amputated, all or part.  Thus, 
the various criteria concerning amputated digits, strictly 
speaking, are not applicable.  Also, the old criteria provide 
that amputation criteria are to be considered where ankylosis 
is "extremely unfavorable," and that is not shown here.  
Nor has a clinician opined that the right fifth finger 
disability is to such an extent that it is equivalent to an 
amputated digit.  The veteran's complaints are of pain and 
intermittent swelling upon use, like typing for prolonged 
periods of time (the veteran is a receptionist).  She 
reportedly takes breaks from typing before resuming.  She has 
difficulty gripping, for example, pots when cooking.  
However, as of the April 2006 VA examination, she herself 
said that the finger disability does not restrict functioning 
at her job.

Clinical, objective evidence does not indicate that the 
veteran's right fifth finger disability affects the use of 
that hand overall.  X-rays of the right fifth finger are 
reportedly normal as of the most recent VA examination.  The 
veteran has reported symptoms that are exacerbated on use, 
and the examiner said that "functional impairment is 
moderate," apparently based on such reports.  However, the 
examiner also explicitly said that there is no weakness, 
fatigability, or incoordination, and such evidence tends not 
to support a conclusion that overall function of the hand is 
affected.  Also, as of the most recent examination, clinical 
findings were negative as to swelling or tenderness.  
Capillary circulation also was normal.  Other than reported 
"tingly" sensation at the tip of the finger, sensory 
examination, too, was normal.  MCP joint extension lacked 10 
degrees in motion (active), but otherwise, the examiner 
appears to have concluded normal motion of the right fifth 
finger.  
 
Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against compensable 
evaluation for the right fifth finger disability.  Therefore, 
it does not employ the benefit-of reasonable doubt rule.  
38 C.F.R. § 4.3 (2006).  

Finally, the evidence as a whole does not suggest that this 
case presents so exceptional or unusual a disability picture 
such that the veteran is unable to secure and follow 
substantially gainful employment, or otherwise render a 
schedular rating impractical.  As noted in the April 2006 C&P 
examination, there is "no definite occupational impairment 
in her current occupation" due to the knee disability.  The 
examiner also said that the knee disability causes a "mild 
plus" interference with her employment.  As for the right 
finger disability, the examiner said: "I am not aware that 
there would [be] any influence on her earning capacity with 
respect to the finger."  The examiner also opined that the 
finger disability causes "mild" or "minimal" interference 
with employment.  These opinions do not support a conclusion 
that the case presents an exceptional or unusual disability 
picture such that extraschedular evaluation is warranted.  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the appeal, VA sent the veteran notices (in September 
2003, January 2005, and March 2006) advising her that 
compensation based on a higher rating requires evidence of 
worsened disability, and that, if she identifies the sources 
of pertinent evidence, then VA would assist her in obtaining 
the records therefrom.  She was told about what types of 
evidence could be pertinent, e.g., lay statements; insurance 
and employment examination records, and in particular, 
current clinical evidence concerning her knee or finger.  She 
was told that, notwithstanding VA's duty to assist, she 
ultimately is responsible for substantiation of her claim 
with evidence not in federal custody.  The January 2005 and 
March 2006 letters informed her that she may submit any 
pertinent evidence in her possession (fourth element notice).  
Such notice was reinforced with citation of 38 C.F.R. 
§ 3.159, from which the element is derived, in recent 
Supplemental Statements of the Case (SSOCs).    

While VA did not comply with notice requirements before 
issuing the rating decision from which the appeal arises, the 
Board does not find prejudice occurred due to a timing 
defect.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
AOJ, the Board must consider whether prejudice occurred); 
38 C.F.R. § 20.1102 (2006) (harmless error).  The veteran was 
provided multiple notices during appeal, and had ample 
opportunity to identify sources of missing, pertinent 
evidence if she desired VA development assistance, or to 
supply any missing evidence herself.  The appeal was remanded 
to afford her a hearing opportunity, and her testimony was 
considered, along with other evidence of record.  The Board 
ordered a C&P examination, which was conducted.  As recently 
as in October 2006, after the last SSOC was issued, the 
veteran's representative submitted additional argument, but 
did not identify any sources of missing evidence, or 
specifically argue a notice defect.  Nor did the veteran or 
her representative report that additional time was needed to 
supply missing evidence.  Also, while VA did not provide 
notice consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (what considerations govern VA determination of 
disability ratings and effective dates for service connection 
and disability evaluation), there is no prejudice due to such 
failure.  The veteran was notified of specific rating 
criteria applicable to the instant claim, and, because even 
higher (knee) and compensable (finger) ratings are denied, 
there can be no prejudice based on lack of notice of 
effective date criteria. 

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA medical records, including VA 
examination results and hearing testimony.  The veteran has 
not identified sources of pertinent, existing evidence that 
is missing from the record and which he desires VA to review 
before adjudication.  Based on all of the foregoing, the 
Board concludes that VA's duty to assist was met, and it is 
not precluded from adjudicating this decision based on the 
record.


ORDER

An initial rating of 20 percent, but no higher, for 
patellofemoral pain syndrome, right knee, is granted.

An initial compensable rating for residuals of ruptured 
ligament, right fifth finger, is denied.







____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


